Citation Nr: 1449299	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-09 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether termination of the Veteran's VA disability compensation benefits effective April 1, 2003 to March 28, 2011, based on fugitive felon status, was proper.


REPRESENTATION

Veteran represented by:	Richard G. Maxon, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The RO terminated the Veteran's VA disability compensation benefits effective April 1, 2003 (the date on which he first began receiving VA disability compensation), based on its determination that the Veteran was a fugitive felon.

In April 2012, while the Veteran's appeal was pending, the RO reinstated the Veteran's VA compensation benefits effective March 29, 2011, finding that he was no longer a fugitive felon because a court of competent jurisdiction issued an order on that date granting a motion to withdraw the warrant for the Veteran's arrest.  Accordingly, the issue remaining for the Board's consideration is as set forth above on the title page.

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been prepared and associated with the claims file.  During the May 2012 hearing, the Veteran, through his attorney, submitted additional evidence in support of his appeal, together with a waiver of initial review of that evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.

The Board notes that, in addition to the paper claims file, there are also electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the present appeal.  A review of the documents in Virtual VA reveals that such are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the VBMS file does not contain any documents at this time.


FINDINGS OF FACT

1.  In May 1999, the Veteran was charged with burglary of a structure; a felony in the State of Florida.

2.  In June 1999, the Veteran entered a plea of no contest to the lesser included offense of trespass of an occupied structure; a first-degree misdemeanor under Florida law, punishable by up to one year in jail.  He was not convicted of a felony.

3.  As part of the sentence ordered in connection with the Veteran's plea, he was placed on probation for a period of one year; he failed to fulfill the requirements of his probation, and a warrant was issued for his arrest in June 2000.

4.  The warrant issued for the Veteran's arrest was not based on violation of a condition of probation or parole "imposed for commission of a felony under Federal or State law."


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, termination of his VA disability compensation from April 1, 2003 to March 28, 2011, based on fugitive felon status, was not proper; benefits for that period must be restored.  38 U.S.C.A. §§ 5107, 5313B (West 2014); 38 C.F.R. §§ 3.102, 3.665 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth below, the Board is restoring the Veteran's VA disability compensation from April 1, 2003 to March 28, 2011.  As the Board is granting the full benefit sought on appeal, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)), or the due process provisions of 38 C.F.R. § 3.105(h), have been satisfied.

On December 27, 2001, Congress enacted 38 U.S.C.A. § 5313B, which provides, in part, that "[a] veteran who is otherwise eligible for a benefit [under chapters 11, 13, 15, 17, 19, 30, 31, 32, 34, 35, or 37 of Title 38] may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon."  38 U.S.C.A. § 5313B(a) (West 2014).

For purposes of the statute, the term "fugitive felon" means a person who is a fugitive by reason of: (a) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (b) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B(b)(1) (West 2014); 38 C.F.R. § 3.665(n)(2) (2014).  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 U.S.C.A. § 5313B(b)(2) (West 2014); 38 C.F.R. § 3.665(n)(3) (2014).

In addressing how fugitive felon status affects payment of VA benefits to dependents, the VA General Counsel has noted that relevant provisions of 38 U.S.C.A. § 5313B were patterned after Public Law No. 104-193, which bars fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002 (Dec. 2, 2002).  It was noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id.

SSA's fugitive felon provision is essentially identical to the VA provision referenced above.  See 42 U.S.C.A. § 1382(e)(4)(A) (West 2014).  Integral to the law is the concept of flight: a person must flee with the intent to avoid responsibility for the commission or attempted commission of a felony.  See, e.g., Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2d Cir. 2005) (noting that the SSA statute's use of the words "to avoid prosecution" confirms that for "flight" to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution).

The evidence shows that the Veteran, in May 1999, was charged with burglary of a structure; a felony in the State of Florida.  In June 1999, he entered a plea of no contest to the lesser included offense of trespass of an occupied structure; a first-degree misdemeanor under Florida law, punishable by up to one year in jail.  See §§ 775.082, 810.08, Fla. Stat. (2014).  As part of the sentence ordered in connection with the Veteran's plea, he was placed on probation for a period of one year.  He failed to fulfill the requirements of his probation, and a warrant was issued for his arrest in June 2000.

Here, there is no suggestion that the Veteran fled to avoid prosecution, or custody or confinement after his conviction.  Indeed, the evidence shows that he appeared in court, as required; entered a plea; and subjected himself to confinement as prescribed by the court, both before and after his conviction.  The sole question presented for the Board's review is whether the warrant issued for the Veteran's arrest in June 2000 was based on violation of "a condition of probation or parole imposed for commission of a felony under Federal or State law."  38 U.S.C.A. § 5313B(b)(1) (West 2014).

Following a thorough review of the evidence, the Board finds that that question must be answered in the negative.  As noted above, although the Veteran was initially charged with a felony under state law, he was never convicted of one.  Nor was he convicted of a "high misdemeanor" which, under federal law, would be considered a felony offense.  See 38 U.S.C.A. § 3559 (2014) (reflecting that a "felony" under federal law is an offense punishable by more than one year of imprisonment).  Rather, the evidence clearly shows that the Veteran was convicted of a first-degree misdemeanor, punishable by up to one year in jail, and that probation was imposed as a result of that conviction.  Thus, the warrant issued for the Veteran's arrest in June 2000 was emphatically not based on violation of a condition of probation or parole "imposed for commission of a felony" under Federal or state law.

Therefore, the evidence, at a minimum, gives rise to a reasonable doubt on the question and the Board finds that the Veteran's disability compensation benefits from April 1, 2003 to March 28, 2011, must be restored.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

VA disability compensation benefits from April 1, 2003 to March 28, 2011, are restored, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


